Citation Nr: 1426738	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-07 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as secondary to diabetes mellitus, type II (diabetes).
 
2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, including as secondary to diabetes.
 
3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, including as secondary to diabetes.
 
4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, including as secondary to diabetes.


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to October 1972.

The issue on appeal was most recently before the Board in December 2011.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  By Memorandum Decision dated in May 2013, the Court set aside the Board's denial and remanded this matter for readjudication consistent with its decision.

The Veteran appeared at a September 2010 hearing before the Board at the RO (Travel Board); a transcript is of record.


FINDINGS OF FACT

1.  Peripheral neuropathy of the right upper extremity is secondary to the Veteran's service-connected diabetes.

2.  Peripheral neuropathy of the left upper extremity is secondary to the Veteran's service-connected diabetes.

3.  Peripheral neuropathy of the right lower extremity is secondary to the Veteran's service-connected diabetes.

4.  Peripheral neuropathy of the left lower extremity is secondary to the Veteran's service-connected diabetes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to diabetes have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).

2.  The criteria for entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to diabetes have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).

3.  The criteria for entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to diabetes have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).

4.  The criteria for entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to diabetes have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Factual Background

The Veteran contends that he developed peripheral neuropathy of his upper and lower extremities as a result of his service or his service connected diabetes.  

In approximately August 2006, the Veteran began complaining of progressive weakness of his upper and lower extremities.  He was seen in January 2007 by his treating physician, Dr. R.L., who ordered electrophysiologic studies.  Such studies demonstrated "moderate to severe generalized mixed demyelinating/axonal sensorimotor polyneuropathy," which findings "suggest chronic inflammatory demyelinating polyneuropathy."  A February 2007 left sural nerve biopsy yielded a diagnosis of "peripheral neuropathy, chronic, severe, consistent with an axonopathy."  In April 2007, Dr. R.L. indicated that the biopsy result was "suggestive of his present underlying clinical symptoms of CIDP," and noted an impression of "chronic inflammatory diabetic polyneuropathy with significant gait ataxia and proximal and distal muscle weakness and atrophy of the muscles."  In January 2008, Dr. R.L. stated that the Veteran "carries the...diagnosis of chronic inflammatory demyelinating peripheral neuropathy with weakness of his arms and legs and gait ataxia.  Given his previous exposure to agent orange and other herbicides, may have triggered his underlying disease."

On February 2008 VA neurological examination, peripheral neuropathy of both upper and lower extremities was diagnosed, however, the examiner noted "etiology unclear."  The examiner acknowledged that the Veteran has a diagnosis of diabetes, but that he has had a "very rapid progression of the neuropathy for the last two years which is not seen with borderline diabetes mellitus type 2."  

In August 2010, Dr. C.Q., a private neurologist, opined that "part of his [the Veteran's] neuropathic symptoms is secondary to underlying diabetic neuropathy as well."  

At the September 2010 Travel Board hearing, the Veteran testified to experiencing symptoms within a month after his diagnosis of diabetes.

In May 2011, the Board requested an advisory medical opinion from a neurologist as to the etiology of the Veteran's diagnosed neurological disability of the extremities.  Specifically, the expert was asked to opine as to whether any diagnosed neurological disability of the extremities is caused by or aggravated by the Veteran's diabetes mellitus, or whether such is related to exposure to herbicides in service.  In a June 2011 response, Dr. L.S., a neurologist, reiterated previous testing and diagnoses, noting that the diagnosing physicians felt that CIDP was a more likely diagnosis than amyotrophic lateral sclerosis.  As to Agent Orange, 
Dr. L.S. opined that the Veteran's CIDP was "less likely as not" related to herbicide exposure in service," stating that "chronic or persistent peripheral neuropathy remains in the category of inadequate or insufficient evidence to determine an association with herbicide exposure."  As to a possible relationship between the Veteran's CIDP and his service-connected diabetes, Dr. L.S. noted:

Additionally this veteran, despite a diagnosis of diabetes in 2006[,] appeared to have a relatively mild or borderline diabetes for several years.  When the veteran presented in 2008 he already at this point in time had a severe generalized demyelinating disease.  I feel that the severity of neuropathy is out of proportion to what would be expected early in the course of mild [diabetes].  Therefore, I believe it is less likely as not that this veteran's diagnosed [CIDP] was caused by or exacerbated by the veteran's [diabetes].

The Veteran subsequently submitted an August 2011 letter from Dr. S.W.  Following an examination, Dr. S.W. noted an impression of mixed motor and sensory neuropathy involving all four extremities, and stated that "it is my opinion within a reasonable degree of medical certainty, the [Veteran's] mixed motor and sensory neuropathy...[is] at least as likely as not secondary to his diabetes mellitus.  Furthermore it is my opinion that the presence of diabetes mellitus had definitely impeded this patient's recovery from extensive immunoglobulin therapy."  

The Veteran also submitted a letter, dated in September 2011, from Dr. G.F, who concluded:

As CIDP is known to be an autoimmune neurological disorder similar to multiple sclerosis, a direct trigger is not easily or usually determined.  Many conditions have been linked and studies have reported an association with diabetes mellitus irrespective of its degree of severity.  Herbicide exposures such as Agent Orange have not been shown clinically to cause CIDP directly by any documented epidemiological surveys at this time.

Based on the foregoing, the Board denied the claim in December 2011, and the Veteran appealed to the Court.  By memorandum decision in May 2013, the Court set aside the Board's denial and remanded the matter for additional action.  The Court determined, in part, that there was no sufficient medical evidence for the Board to evaluate whether the Veteran's diabetes may have been aggravated by his neurological condition.  Given the conflicting opinions discussed above and the deficiencies in the Board's December 2011 analysis, the Board sought an independent medical opinion. 

In April 2014, an independent medical opinion was obtained.  Dr. J. L. H, the Founding Chairman of the Department of Neurology at Florida International University noted that the diagnosis of the Veteran's neuropathy primarily centers on the history of diabetes mellitus type 2.  He stated that it is unlikely that the neuropathy is due to CIDP for several reasons.  First, pain and weight loss are not commonly seen preceding the onset of CIDP, but are typical of diabetic amyotrophy.  Also, the EMG nerve conduction study showed asymmetric involvement of the sural nerve findings, which is consistent with diabetic amyotrophy.  Further, the findings in CIDP are more severe in the upper extremities, and were not seen in this case.  Overall, the EMG nerve condition study findings are more consistent with a diabetic amyotrophy.  He noted that the sural nerve biopsy was described as axonopathy, with no mention being made of demyelination, is more consistent with diabetic amyotrophy.  Given the clinical history and results of the extensive testing performed on the Veteran, Dr. J. L. H. opined that it is at least as likely as not that the Veteran's neuropathy is related to his diabetes, specifically diabetic amyotrophy; and that it is unlikely that the Veteran's symptoms are due to CIDP.
  
Analysis

Under the facts of this case, the Board is unable to conclude that the preponderance of the evidence is against a finding of service connection on a secondary basis.  The Board acknowledges Dr. L.S.'s opinion that does not link the Veteran's peripheral neuropathy to his service-connected diabetes.  However, she did not provide a rational or accompanying medical analysis to support her conclusion that CIDP initiated by diabetes would be expected to progress at the same or at a similar rate as peripheral neuropathy.  Significantly, Dr. G.F. reported that "studies have reported an association [of CIDP] with [diabetes] irrespective of its degree of severity" directly contradicts Dr. L. S.'s reason for her negative opinion.  Additionally, the independent medical opinion (which is based on a review of the entire evidence) links the Veteran's peripheral neuropathy to his service-connected diabetes; and is supported by Dr. C.Q., Dr. S.W. and Dr. G.F.'s opinions.  This is also consistent with the Veteran's competent testimony of experiencing symptoms shortly after his diagnosis of diabetes.  Service connection for peripheral neuropathy of the bilateral upper and lower extremities on a secondary basis is warranted.  See 38  U.S.C.A. § 5107(b).  In light of the above, a discussion of service connection on a direct basis is moot.  

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board notes that an RO letter in February 2008 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 



ORDER

Entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to diabetes is granted.
 
Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to diabetes is granted.
 
Entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to diabetes is granted.
 
Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to diabetes is granted.
 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


